                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

DONALD JONES,

               Plaintiff,

v.                                                  Case No: 2:18-cv-649-FtM-38CM

BANK OF AMERICA and REVERSE
MORTGAGE SOLUTIONS, INC.,

              Defendants.
                                          /

                                 OPINION AND ORDER1

       Before the Court is Plaintiff’s Motion for the undersigned to Recuse Herself, Rule

455(a) (Doc. 38) filed on January 3, 2019. Plaintiff, appearing pro se, filed a complaint

against Defendants on October 2, 2018. Plaintiff moved to proceed in forma pauperis but

that request was denied with a directive to file an amended complaint. See Doc. 4. Plaintiff

previously moved for recusal of U.S. Magistrate Judge Carol Mirando which was

subsequently denied. Plaintiff now moves to recuse the undersigned indicating this court

“allowed the Magistrate to harass and attach the Plaintiff in violation of his

Civil/Constitutional human right”.




1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
      Under 28 U.S.C. § 455(a), a federal judge “shall disqualify h[er]self in any

proceeding in which h[er] impartiality might reasonably be questioned.” Any doubt

“must be resolved in favor of recusal.” Murray v. Scott, 253 F.3d 1308, 1310 (11th Cir.

2001). When considering recusal, the potential conflict must be considered as it applies

to the entire case. See id. at 1310-11. A judge contemplating recusal should not ask

whether she believes she is capable of impartially presiding over the case but whether

“[the judge’s] impartiality might reasonably be questioned.” Parker v. Connors Steel

Co., 855 F.2d 1510, 1524 (11th Cir. 1988). A judge, however, has a duty to sit when

there is no legitimate reason to recuse as when the law and facts require. See United

States v. Malmsberry, 222 F. Supp. 2d 1345 (11th Cir. 2002) (citation omitted).

Moreover, § 455(b) provides certain situations in which partiality is presumed and

recusal is required. If the judge reviews the enumerated conflicts of interest in which §

455(b) mandates recusal, and does not find that any apply, the judge is obligated to

continue to preside over the case. See Lawal v. Winners Int’l Rests Co. Ops., Inc., No.

1:04-cv-0913-WSD, 2006 WL 898180 at *4 (N.D. Ga. Apr. 6, 2006).

      Based on the foregoing and having carefully considered Plaintiff’s motion, the

undersigned finds that there is no reason to recuse herself due to impartiality.       The

undersigned, therefore, is obligated to continue to preside over this case.

      Accordingly, it is now

      ORDERED:

      The Motion for Judge Chappell to Recuse Herself, Rule 455(a) (Doc. 38) is

DENIED.




                                            2
      DONE and ORDERED in Fort Myers, Florida this 7th day of January, 2019.




Copies: All Parties of Record




                                        3
